DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 19 and 20 are pending as amended on 4/11/2022.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 4/11/2022. In particular, claim 1 has been amended to contain limitations previously recited in claim 3 in a manner necessitating a new ground of rejection under 35 USC 112(b). For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to incorporate the limitations which were previously recited in (now cancelled) claim 3. However, the limitations of claim 3 have been inserted into claim 1 at a location which creates indefiniteness due to a lack of antecedent basis for “the 9-decenoic acid esters” recited in line 7 of amended claim 1 (i.e., because there is no previous recitation of 9-decenoic acid esters, it is not clear what is being referred to in line 7). Applicant may wish to consider an amendment moving “and wherein the 9-decenoic acid esters are C1-8 alkyl esters of 9-decenoic acid” from lines 7-8 to a location after line 11 of claim 1. Claims 4, 19, and 20 are rejected for the same reason due to their dependency from claim 1. 

Claim Rejections - 35 USC § 103
Claims 1, 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Schrodi et al (WO 2008/046106), and further in view of Johnson (Invitation to Organic Chemistry, Jones and Bartlett Publishers, 1999, p 546).
As to claims 1, 4 and 19-20, Annoot teaches a process for producing a bromoalkanoic acid capable of being used in the polyamide industry comprising a step of hydrobromination of an unsaturated acid in the presence of HBr (hydrobromic acid) [0002]. Annoot teaches that the hydrobromination is carried out by reacting an unsaturated reagent R1-CH=R2 (such as CH2=CH-R’-COOH wherein R’ is an alkylene radical with 1 to 29 carbon atoms) with a molar excess of HBr [0014-16, 19]. Annoot further teaches an ammonolysis (amination) step to form NH2-(CH2)n-R2, and the step of synthesis of polyamide by polymerization of NH2-(CH2)n-R2 [0065]. In particular, Annoot teaches the preparation of 11-aminoundecanoic acid (i.e., a compound according to NH2-(CH2)n-R2 where “n” is 10 and R2 is COOH) from 11-bromoundecanoic acid, and the use of 11-aminoundecanoic acid as a monomer for synthesizing polyamide-11 [0003]. 
Annoot fails to specifically teach the preparation of 10-aminodecanoic acid (i.e., a compound according to Annoot’s NH2-(CH2)n-R2 where “n” is 9 and R2 is COOH) from 10-bromodecanoic acid, and the use of 10-aminodecanoic acid as a monomer for synthesizing polyamide-10. However, given Annoot’s disclosure that the method is generally suitable for synthesizing α,ω-bromoalkanoic acid capable of being used in the polyamide industry, and that R’ in the unsaturated reagent CH2=CH-R’-COOH can be an alkylene radical with 1 to 29 carbon atoms, the person having ordinary skill in the art would have been motivated to carry out Annoot’s method of producing polyamide utilizing any unsaturated reagent according to Annoot’s general formula CH2=CH-R’-COOH, including utilizing 9-decenoic acid instead of undecylenic acid (i.e., utilizing a compound where R’ is an alkylene radical with 7 carbon atoms instead of 8 carbon atoms), in order to provide the desired polyamide product (e.g., in order to provide polyamide-10 instead of polyamide-11). See also MPEP 2144.09 (I and II). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted an unsaturated reagent with a brominating agent (HBr) to form α,ω-bromoalkanoic acid, to have reacted the α,ω-bromoalkanoic acid with ammonia (aminating agent) to form α,ω-aminoalkanoic acid, and to have polymerized the α,ω-aminoalkanoic acid to form polyamide, as taught by Annoot, utilizing 9-decenoic acid (9DA) as the unsaturated reagent, thereby forming 10-bromodecanoic acid as the α,ω-bromoalkanoic acid, 10-aminodecanoic acid as the α,ω-aminoalkanoic acid, and polyamide-10 as the polyamide.
Annoot fails to teach providing the unsaturated reagent (e.g., 9-decenoic acid) from a natural oil composition.
Cohen teaches that there has been increased demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources [0002]. Cohen teaches that one of the methods to manufacture such materials is through generating compositions through the metathesis of natural oil feedstocks [0002]. Cohen teaches that “natural oil” includes natural oil derivatives [0009], and names fatty acid methyl ester (“FAME”) derived from the glyceride of a natural oil as a natural oil derivative [0010]. Cohen discloses cross-metathesis of alpha-olefin [0011] and natural oil feedstock [0002] to ultimately produce 9DA esters [0050], including methyl 9-decenoate [0065]. See also [0027] and [0041]. Cohen names several suitable low molecular weight olefins [0042], including propylene and 1-butene, and further teaches that a mixture including 1-butene may be employed as a low cost, commercially available feedstock [0044]. Cohen teaches that the 9DA ester may then undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070].
Like Cohen, Schrodi also discloses a method for synthesizing a terminal olefin from an olefinic substrate comprised of at least one internal olefin and an alpha-olefinic reactant in the presence of a metathesis catalyst [0042]. Like Cohen, Schrodi teaches that the substrate may be a compound derived from a glyceride, such as Soy FAME and methyl oleate [0048]. Schrodi teaches that examples of monosubstituted alpha-olefins include 1-propene and 1-butene [0052]. As evidenced by Schrodi’s example 9 (p 50), the cross-metathesis of 1-butene (alpha-olefin) and Soy FAME (fatty acid methyl esters derived from soybean oil), yields both methyl 9-decenoate (i.e., 9-decenoic acid ester) and 1-decene (table 11, [0147]). 
When carrying out a process to provide an industrial material such as a polyamide, the person having ordinary skill in the art would have been motivated to utilize natural oil feedstocks in order to reduce use of petroleum sources and minimize environmental impact. The person having ordinary skill in the art would have been motivated, therefore, to utilize starting materials derived from natural oil feedstocks when carrying out the process of Annoot in order to avoid use of non-renewable resources. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a process of forming polyamide-10 from 9-decenoic acid, as disclosed by Annoot, by producing the 9-decenoic acid reactant from a natural oil composition, as taught by Cohen and Schrodi, in order to decrease the overall environmental impact of the polyamide production process. In particular, it would have been obvious to the person having ordinary skill in the art to have provided the 9-decenoic acid starting material for Annoot’s process by hydrolyzing methyl-9-decenoate, as taught by Cohen, and, to have formed the methyl-9-decenoate (i.e., a 9-decenoic acid ester as recited in claims 1 and 4) from a cross-metathesis reaction of unsaturated natural fatty acid methyl esters (e.g., Soy FAME, which comprises C1 alkyl (methyl) esters of unsaturated natural fatty acids, as recited in claims 1 and 4) with 1-butene (i.e., an olefin as recited in claim 1), as disclosed in Cohen and Schrodi (and which, as evidenced by Schrodi’s example 9, results in the production of the recited 1-decene along with the desired 9DA ester).
As to the presently recited metathesis catalyst:
Cohen provides a thorough discussion with regard to suitable metathesis catalysts in [0029-0036]. Cohen teaches that metathesizing (including cross-metathesis) refers to the reacting of natural oil feedstock in the presence of a metathesis catalyst [0023]. Cohen teaches that any known metathesis catalyst may be used, including complexes of transition metals Ru, Mo (i.e., molybdenum) or W (i.e., Tungsten) [0029]. In light of Cohen, when carrying out a metathesis reaction, the person having ordinary skill in the art would have been motivated to utilize any known metathesis catalyst in order to achieve the benefits of utilizing a catalyst (i.e., an increase in the rate of a chemical reaction). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a synthesis of polyamide, as suggested by modified Annoot, by utilizing any known metathesis catalyst taught by Cohen for the cross-metathesis reaction, including a complex comprising molybdenum or tungsten.
As to the presently recited saponifying and acidifying steps recited in claim 1: 
As previously set forth, Cohen teaches the reaction of a natural oil feedstock with a low molecular weight olefin in a metathesis reactor to form metathesized natural oil product comprising olefins and esters [0041]. Cohen teaches that the 9DA ester may undergo a hydrolysis reaction with water to form the 9DA (i.e., 9-decenoic acid) [0070], which corresponds to the presently recited step of converting the C1 ester of 9-decenoic acid to 9-decenoic acid. However, Cohen does not teach the conditions of the hydrolysis reaction, and therefore, modified Annoot fails to specifically teach the presently recited steps of saponifying and acidifying.
Johnson teaches that the most common method for the hydrolysis of esters involves use of aqueous base, a process referred to as saponification. Johnson teaches that the reaction is conducted using sodium hydroxide which produces the sodium salt of the carboxylic acid. The acid salt is converted into the carboxylic acid by acidification upon workup. See p 546. 
The person having ordinary skill in the art would have been motivated to carry out the hydrolysis reaction of modified Annoot to convert the methyl ester of 9-decenoic acid to 9-decenoic acid utilizing common methods in order to conveniently produce the desired product. It would have been obvious to the person having ordinary skill in the art, therefore, to have performed the hydrolysis reaction of modified Annoot utilizing the most common method of hydrolysis, as taught by Johnson, which corresponds to a method of saponifying the methyl ester of 9-decenoic acid with sodium hydroxide to form the sodium salt (i.e., 9-decenoate anions), and then acidifying the salt to form 9-decenoic acid.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered.
Applicant argues (p 6) that claim 1 has been amended to incorporate limitations from claim 3, which was not rejected over Annoot, Cohen, Chikkali and Johnson. The examiner agrees that the amendment overcomes the (now withdrawn) rejection over Annoot, Cohen, Chikkali and Johnson.
As to the maintained rejection over Annoot, Cohen, Schrodi and Johnson:
Applicant argues (p 6) Schrodi discloses a synthesis utilizing a ruthenium metathesis catalyst, and fails to teach the claimed process in the presence of a catalyst complex comprising molybdenum, tungsten or combinations thereof. 
However, Cohen, not Schrodi, was relied upon for a disclosure of the presently recited metathesis catalyst. Applicant’s argument is therefore unpersuasive for at least the reason that it does not properly account for how the claims were rejected. Substantially the same argument was also addressed in paragraphs 42-44 of the action mailed 1/11/2022.  
Applicant further argues (pp 6-7) that Annoot is directed to a conventional process for producing polyamides, and one would have had no motivation to modify Annoot to include deriving 9-decenoic acid from a natural oil. However, Applicant’s argument is not persuasive as it does not appear to consider the clear motivation (demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources) provided by Cohen for deriving a reagent from a natural oil composition. See paragraph 31 of the 1/11/22 action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766